Name: Commission Regulation (EC) No 626/1999 of 24 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities25. 3. 1999 L 80/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 626/1999 of 24 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 25. 3. 1999L 80/2 ANNEX to the Commission Regulation of 24 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 132,2 204 42,2 212 54,0 999 76,1 0707 00 05 068 117,2 999 117,2 0709 10 00 220 269,5 999 269,5 0709 90 70 052 96,9 204 157,1 999 127,0 0805 10 10, 0805 10 30, 0805 10 50 052 48,2 204 43,6 212 48,9 220 39,2 600 42,8 624 50,8 999 45,6 0805 30 10 052 39,4 600 81,9 999 60,7 0808 10 20, 0808 10 50, 0808 10 90 039 106,2 388 89,0 400 86,2 404 96,0 508 81,9 512 82,0 524 106,6 528 82,1 720 95,3 999 91,7 0808 20 50 052 133,1 388 62,6 400 75,4 512 69,5 528 77,4 624 73,7 720 69,3 999 80,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.